Citation Nr: 1213019	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefit sought on appeal.  

In September 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Des Moines RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In April 2010 and June 2011, the Board remanded the matter for further development.  The requested VA treatment records and VA examination reports have been associated with the claims file.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have the anatomical loss or loss of use of both feet, one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less.

3.  The evidence of record does not show that the Veteran is so helpless as to require the regular assistance of another person with his activities of daily living or to protect himself from the hazards or dangers incident to his daily environment due to his service-connected disabilities. 

4.  The Veteran is not permanently bedridden.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation benefits by reason of being in need of aid and attendance of another person have not been met.  38 U.S.C.A. § 1114(l) , 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.350(b), 3.352(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2006.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in September 2006.  Although the notice did not contain information regarding assigning an effective date, as the claim is being denied, no effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

VA examinations with respect to the claim were obtained in August 2006, May 2010, and July 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a reading of the post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's post-service records and statements pertaining to his limitations due to his service-connected disabilities, and are based on a physical examination.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a November 2006 SOC (statement of the case) and May 2009, March 2011, and August 2011 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Special monthly compensation is payable to a veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011). 

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2011). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2011); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that at least one of the enumerated factors be present.  Turco, 9 Vet. App. 222.  Bedridden is that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2011). 

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to SMC.

In his October 2005 claim, the Veteran applied for SMC in the form of aid and attendance.  In particular, he asserted that he cannot bend to put his shoes and socks on, trim his toe nails, or wash his feet.  The Veteran added in February 2006 that he has to walk with a cane and brace on his left leg and often needs help if he stumbles and falls because he cannot get up on his own.  He also has problems sitting for long periods of time.

The Veteran is service-connected for degenerative arthritis with disc disease in the lumbar spine evaluated as 60 percent disabling; and loss of use of left foot associated with degenerative arthritis with disc disease in the lumbar spine, evaluated as 40 percent disabling.  His combined evaluation has been 80 percent as of January 1, 1997.  The Veteran has been in receipt of a total rating for compensation based on individual unemployability (TDIU) since May 28, 1996. 

A review of the pertinent evidence of record reflects that in October 2005, the Veteran reported to a VA practitioner that he had bad back pain and could not bend over to change his shoes and socks.  He wore an AFO (ankle foot orthotic) brace for his left foot drop.  In January 2006, a VA physician noted that the Veteran could not reach his feet to put on his socks and shoes, trim his toenails, or wash his feet due to his back disability.  

The Veteran underwent a VA aid and attendance examination in August 2006.  During the examination the physician noted that the Veteran was able to squat without difficulty, that he drove himself to the appointment, and that he was not permanently bed ridden.  His vision was not 5/200 or worse in both eyes.  His reflexes were diminished in the left patella and Achilles but were otherwise intact.  His strength other than with dorsiflexion of the left ankle was entirely normal.  There was tenderness with pressure over the SI joint on the left as well as marked paraspinous muscle tenses and pain with palpitation in the upper lumbar extending to the lower lumbar region.  The assessment was chronic low back pain with prior laminectomy, facet arthritis with some residual radiculitis at L4-L5 on the left, and secondary paraspinal muscle spasm.  The examiner listed the Veteran's activities during a typical day to include getting up and brushing his teeth, taking his medication, going out to the lake to meet friends for coffee, going home to eat breakfast, walking around the yard, mowing the lawn, working on his vintage car, watching TV, listening to the radio, showering, going fishing, and trying to walk for approximately one mile.  The Veteran's gait was stable when he used a cane, he wore an AFO brace on his left foot, and he was able to walk without the brace if he took his time.  Flare-ups occurred approximately three times per month and lasted until he could sit down and relax for about 20 minutes.  

The Veteran's wife assisted him with his shoes and socks, trimming his toenails, and drying his feet.  The Veteran reported that he falls two to three times a week and then will go for two to three weeks without falling.  He reported that he falls because his left leg gives out without warning even when he is using his cane.  The Veteran could walk approximately one block before needing to stop and rest, sit for two hours before needing to get up and stretch, stand for 15-20 minutes if he could change his weight, and could ride in a car for two hours.  The examiner stated that the Veteran was capable of managing his benefit payments in his own best interest and had the capacity to protect himself from the hazards and dangers of daily living.  Based on the examination, the physician opined that the Veteran did not meet the requirements for Aid and Attendance as he only required assistance with putting his shoes and socks on, washing his feet and clipping his toenails and that he was otherwise independent in his basic (bathing, dressing except shoes/socks, feeding self) and instrumental (such as driving, shopping, finances) ADLs at the time.

VA treatment records dated in November 2006 reflected no changes in the Veteran's ability to conduct his activities of daily living, and indicated that the Veteran was physically active and managed to ambulate with a cane.  A September 2007 VA treatment note showed the Veteran's heel and toe walk to be normal.  The records reflected that the Veteran underwent a bilateral lumbar radiofrequency denervation in September 2008 which provided brief relief from the pain for two days.  At a May 2009 VA treatment visit, it was noted that the Veteran's lower back pain was getting worse, status post three back surgeries, and his legs were getting weaker.  During the visit, the Veteran reported that he could not take the pain anymore and wanted something done about it. 

During his hearing, the Veteran testified that his back hurt all the time, that he was taking a number of medications, and although the medication helped alleviate some of the pain, it did not provide complete relief.  He explained that this wife assists him in performing his activities of daily living, which include getting dressed, washing his feet, trimming his toenails, putting his shoes and socks on, and helping him take his medication.  The Veteran also noted problems in his daily life due to the number of medications he was taking for treatment of his service-connected disorders.  In particular, the Veteran described feeling dizzy, losing his balance, and falling at times as a result of the medication.  He further explained that he uses an electric wheelchair to get around and described how the VA had installed handrails outside his home and remodeled his bathroom to make it easier for him to move around. 

In May 2010, the Veteran had another VA examination.  It was observed that the Veteran had L4-5 posterior lumbar interbody fusion in September 2009.  The Veteran reported constant LS pain that was dull and with excessive use or movement of his back the pain increased to a sharp stabbing level with numbness in the left leg.  The Veteran reported that he was able to ambulate, drive, fish in his boat, and travel to Florida for the winter.  The Veteran was able to walk a fourth of a mile and go up and down one to two flights of stairs with difficulty.  He had problems with loss of balance and had fallen twelve times in the last 90 days.  He stated that his upper extremity function was normal and was able to perform both instrumental and basic ADLs without assistance except for trimming toe nails, washing his feet, and putting on his socks and shoes.  

Following examination, the examiner diagnosed intervertebral disc syndrome status post interbody fusion of L4-5 with left foot drop and neuropathy.  There was functional impairment with limited motion and additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, and incoordination.  The examiner summarized that the Veteran was limited only in washing his feet, trimming his toenails, and putting on his socks and tying his shoes.  The examiner commented that these limitations were not viewed as sufficient to require regular aid and attendance in that the Veteran can adopt his daily routine and obtain adaptive devices.  In particular he could obtain loose fitting slip on shoes or shoes with Velcro closures which can accommodate his leg brace, utilize numerous methods to assist him in putting on his socks such as pull strings with clips on the ends to hold socks, obtain and use an abrasive scrubbings shower floor mat and hand brush with extender to wash his feet, and routinely visit podiatry for assistance in trimming his toenails.  

In July 2011, the Veteran had another VA examination.  The Veteran had a permanent nerve stimulator implanted two weeks earlier.  He stated "I know I don't meet the criteria for A/A but I feel I need some help."  The Veteran was able to ambulate around his house with a cane and AFO.  He used a motorized scooter when going outside the house and got fatigued easily when ambulating.  The Veteran drove himself to his appointment and did not have anyone with him.  The Veteran was not permanently bedridden.  He did report difficulty getting in and out of bed but did not need help but took his time to get in and out of bed.  The Veteran stated that he falls when his left leg goes out and used a cane and AFO.  The examiner observed that the Veteran did stumble while walking down the hall to the examination room.  

In a typical day, the Veteran sat and watched TV most of the day, went fishing occasionally, shopped if scooter is available at the store, but was able to get out and shop but fatigued easily.  Again, the Veteran needed help from his wife getting his AFO, shoes, and socks on and with drying off below his mid thighs.  He occasionally needed help arising from a seated position.  He was able to shower and get dressed from the mid thighs up.  

The examiner observed that the Veteran ambulated to the office slowly with his cane and leaned on the hallway wall for support.  Following the evaluation, he left the office leaning on the hallway wall to the right.  However, after exiting the building he ambulated with no apparent difficulty to his truck in the parking lot.  The examiner noted that the Veteran was seen in the hospital twenty minutes later ambulating with a cane briskly with no instability.  The examiner commented that the Veteran apparently did not get a great deal of pain relief following a recent fusion but he did get 90 percent pain relief following a trial of a temporary sub Q nerve stimulator.  The therapeutic results of the permanent stimulator were unknown as it was only placed two weeks earlier.  The examiner restated that per the examination as well as the Veteran's admission, he did not meet the criteria for aid and attendance and housebound.  The Veteran did need assistance with putting on his shoes and socks as well as drying his lower legs.  The examiner expected a substantial reduction in pain with the permanent nerve stimulator which should increase the Veteran's functional abilities.  The examiner concluded that the Veteran was not housebound and would not need the presence of a permanent, regular attendant.  Although the Veteran did have a disability which limited his functional status, the examiner noted that there was certainly a profound difference concerning his ambulatory ability in the clinic and with those witnesses outside of the clinic and hospital.  

In summary, the Veteran does not have the anatomical loss or loss of use of both feet, one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less.  There is no indication that he could not keep himself ordinarily clean and presentable; feed himself through loss of coordination of upper extremities or through extreme weakness; or attend to wants of nature.  The Veteran does not have an incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  The evidence shows that although the Veteran has some limitations due to his service-connected disabilities to include difficulty caring for his feet and lower legs, putting on his brace, as well as standing, walking, and sitting, he is not in need of regular attendance of another person.  The Board finds the May 2010 VA examiner's comments that the Veteran's limitations were not viewed as sufficient to require regular aid and attendance in that the Veteran can adopt his daily routine and obtain adaptive devices to be highly significant.  The Board also found the July 2011 VA examiner's observations that the Veteran ambulated differently when he felt he was being observed for purposes of an evaluation to be highly probative as this indicates that he is exaggerating the severity of his limitations.  Although the Board observes that the Veteran does have significant limitations due to his service-connected disabilities as reflected in his assigned ratings, they do not warrant the need for regular aid and attendance.  Accordingly, the evidence does not support special monthly compensation for regular aid and attendance. 

With respect to housebound status, to establish entitlement to special monthly compensation based on housebound status under 38 U.S.C.A. § 1114(s) , the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).  In this case, the Veteran does not have any service-connected disabilities evaluated as 100 percent disabling.  Further, the evidence does not how that he is substantially confined to his immediate premises.  Therefore, the preponderance of the evidence is against the claim for SMC on the basis of being housebound because of having a 100 percent rated disability and addition 60 percent rated disability. 










ORDER

Entitlement to SMC based on the need for regular aid and attendance is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


